 

Exhibit 10.1

 

November 10, 2004

 

VIA FACSIMILE AND U.S. MAIL

949-720-0911

 

Michael Lambert

2527 Bunya Street

Newport Beach, CA 92660

 

Re: Employment Terms

 

Dear Michael:

 

Quest Software, Inc. (“Quest”) is pleased to offer you the position of Senior
Vice President, Finance, on the following terms. It is our understanding that
you will be designated Quest’s Chief Financial Officer as well following an
orderly transition period (expected to continue until March 15, 2005).

 

You will report to me, work out of our corporate offices in Aliso Viejo,
California and be expected to perform various duties consistent with your
position. Of course, Quest may change your position, duties, and work location
from time to time as Quest deems necessary.

 

Your compensation will be $350,000 per year, to be paid semi-monthly and subject
to payroll deductions and all required withholdings, commencing when you report
to work on or about November 29, 2004. In addition to your base salary, you will
be eligible to receive an annual discretionary bonus of up to $100,000. The
bonus amount you may receive, if any, shall be discretionary and based your
performance during the previous year as evaluated by the Chief Executive Officer
and the Compensation Committee of the Quest Board of Directors, in their sole
and absolute discretion. You will be eligible for standard Quest benefits,
including group medical, dental and life insurance plans and participation in
our 401k Plan. Details about these benefits and our policies for vacation, sick
leave and holidays, are available for your review. Quest may modify compensation
and benefits from time to time as it deems necessary.

 

If Quest terminates your employment without cause, Quest will pay your base
salary and accrued and unused vacation earned through the date of termination,
at the rate in effect at the time of termination subject to standard deductions
and withholdings. In addition, upon your furnishing to the Company an effective
waiver and release of claims in our standard form, you will continue to receive
50% of your base salary for a period of twelve months from the termination date,
less standard deductions and withholdings.

 

The Compensation Committee of Quest’s Board of Directors has approved Quest’s
grant to you of a nonqualified stock option under the Quest 1999 Stock Incentive
Plan to purchase 400,000 shares of Quest Common Stock (the “Option”). The Option
will be granted on the date your employment commences, and will be governed by
and granted pursuant to a separate Stock Option Agreement. The exercise price
per share of the Option will be equal to the fair market value of the common
stock established on the date of grant, and will be subject to vesting over five
(5) years so long as you continue to be employed with Quest, according to the
following schedule: twenty percent (20%) of such options will vest one year from
the grant date and the remaining shares will vest in equal installments at the
end of each six-month period thereafter for four (4) years.

 

As a Quest employee, you will be expected to abide by Quest rules and
regulations and acknowledge in writing that you have read our Employee Handbook
which will govern the terms and conditions of your employment. The Employee
Handbook may be modified from time to time at the sole discretion of Quest. You
will also be expected to abide by Quest’s Code of Business Ethics.

 



--------------------------------------------------------------------------------

As a condition of employment, you will be required to sign and comply with our
form of Proprietary Information and Inventions Agreement which, among other
customary restrictions, prohibits unauthorized use or disclosure of our
proprietary information.

 

In your work for Quest, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by Quest. During our discussions about your
proposed job duties, you assured us that you would be able to perform those
duties within the guidelines just described. You agree that you will not bring
onto Quest premises any unpublished documents or property belonging to any
former employer or other person to whom you have an obligation of
confidentiality.

 

Your employment with Quest is not for a guaranteed or definite period of time.
Rather, the employment relationship is “at will”. This means that you may
terminate your employment with Quest at any time and for any reason whatsoever
simply by notifying Quest. Likewise, Quest may terminate your employment at any
time and for any reason whatsoever, with or without cause or advance notice.
This at-will employment relationship cannot be changed except in a writing
signed by a Quest executive officer.

 

Except with the prior written consent of the Quest Chief Executive Officer, you
will not, during any period during which you are receiving compensation or any
other consideration from Quest, including, but not limited to, severance pay,
engage in competition with Quest and/or any of its affiliates, either directly
or indirectly, in any manner or capacity, as adviser, principal, agent,
affiliate, promoter, partner, officer, director, employee, stockholder, owner,
co-owner, consultant, or member of any association or otherwise, in any phase of
the business of developing, manufacturing and marketing of products or services
which are in the same field of use or which otherwise compete with the products
or services or proposed products or services of Quest and/or any of its
affiliates.

 

This letter, together with your Proprietary Information and Inventions Agreement
and the Employee Handbook, forms the complete and exclusive statement of the
terms of your employment with Quest. The employment terms in this letter
supersede any other agreements or promises made to you by anyone, whether oral
or written. As required by law, this offer is subject to satisfactory proof of
your right to work in the United States. This letter will be binding upon your
heirs, executors, administrators and other legal representatives and will be
binding upon and shall inure to the benefit of Quest, its successors, and its
assigns.

 

Please sign and date this letter, and return it to me by November 27th, 2004, if
you wish to accept employment at the Company under the terms described above. If
so, we’ll consider you part of the Quest senior management team and hired for
employment on these terms. We look forward to your favorable reply and to a
productive and enjoyable work relationship.

 

Sincerely,

/s/ VINCENT C. SMITH

Vincent C. Smith

Chief Executive Officer

 

Accepted:

/s/ MICHAEL LAMBERT

Michael Lambert

November 23, 2004

Date

 